Citation Nr: 1527656	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

The Veteran seeks service connection for Type II diabetes mellitus.  Specifically, he asserts he is entitled to service connection on a presumptive basis due to exposure to herbicides while serving aboard the USS Saint Paul during the Vietnam Era.  As a current diagnosis of Type II diabetes mellitus is confirmed by the evidence of record, the Veteran's appeal turns on the issue of whether he was exposed to herbicides.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a Veteran may be entitled to a presumption of service connection if  he is diagnosed with one of the enumerated diseases associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  The Board notes that Type II diabetes mellitus is among the diseases listed.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Veteran's service personnel records reflect that he served aboard the USS Saint Paul from 1968 to 1971, and development conducted by the RO indicates that the USS Saint Paul was in the official waters of the Republic of Vietnam on multiple occasions from 1968 to 1970.  The registry listing ships that operated on the waters of Vietnam during the Vietnam Era, found in the VA's Adjudication Procedures Manual, provides additional details on the operations of the USS Saint Paul during that time period, stating that it sent small boats ashore on May 9, 1969, and on May 25, July 17, and September 17, 1970, while anchored in Da Nang Harbor.  See M21-1MR, Part IV.ii.2, Ch.10.k.

In his October 2012 substantive appeal, the Veteran confirmed that he served aboard the USS Saint Paul from early 1968 to the spring of 1971, and that the ship sent boats to shore when it was anchored in Da Nang Harbor.  He also indicated  that he participated in those trips ashore, but that there might not be records of his participation, because the officer of the deck would "just grab sailors and put them in a boat going to shore to help complete the missions."

Based on the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran as likely as not set foot on land in Vietnam during his service on the USS Saint Paul.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus,  as there is no affirmative evidence demonstrating he was not exposed to herbicides during trips ashore, the Veteran's herbicide exposure is presumed.

In short, the evidence of record confirms that the Veteran has a current diagnosis    of Type II diabetes mellitus and, resolving reasonable doubt in his favor, the Board finds that the Veteran is entitled to the presumption of exposure to herbicides during service in the Republic of Vietnam.  Accordingly, the Board concludes that the Veteran is entitled to presumptive service connection for Type II diabetes mellitus based on herbicide exposure, and the claim is granted.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).


ORDER

Service connection for Type II diabetes mellitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


